DETAILED ACTION
Examiner acknowledges receipt of amendment to application 15/950,465 filed on April 23, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 1 and 11 being currently amended. 

Information Disclosure Statement
The information disclosure statement filed April 16, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Arguments
On pages 7-8 of the remarks filed April 23, 2021, Applicant argues:
Claim 1 recites a charger configured for delivering the DC current to the electrical vehicle, an air conditioning device is configured for heating and/or cooling the charging system, and a control device configured to set a level of DC current provided by the charger to the electric vehicle in response to the noise. In contrast, Ghebru sets a cooling level of the vehicle's cooling device in response to the noise it emits. Ghebru might later reduce charging power if it detects a sufficient increase in battery temperature and other control variables permit such operation; however, this is significantly different from the features of claim 1. 
Ghebru controls the operation of its cooling device in response to the noise that it emits. If the cooling device is too loud, it is controlled to provide less 
Since, Ghebru cuts battery cooling, waits for the battery to overheat, and only then might attempt to reduce charging power it is susceptible to battery temperature overshoot caused by the delays introduced by its controls. The indirect, delayed nature of these controls also makes Ghebru vulnerable to additional errors (e.g., an error in battery temperature determination will make it ineffective to reduce charging power) and additional confounding variables (e.g., the other factors Ghebru notes may influence charging). Ghebru does not even recognize these shortcomings, let alone disclose or suggest any way to overcome them.

Examiner respectfully disagrees. Even if Examiner were to accept Applicant’s interpretation of the reduction in charging current being only after “wait[ing] for the battery to overheat” due to a decrease in the cooling power, which was in turn due to a noise limit, the reduction in charging current would still be “in response to” the noise, even if it is only indirectly. The claims do not preclude an indirect relationship between the DC current and the noise, only that the DC current is in fact adjusted in response to the noise.
Furthermore, Examiner disputes Applicant’s interpretation of Ghebru that the battery is allowed to overheat first, or that Ghebru “later reduc[es] charging power”. Ghebru states in cited paragraphs 17 and 18:
[…]If the motor vehicle is located during the charging of the accumulator for example in the center of a city, for example near a highly frequented pedestrian zone, near a street cafe, an ice cream parlor or the like, the maximum value for noise emission can be reduced. With a targeted use of the control unit it is then possible to reduce the maximum value of the noise emission with a permissible rotational speed, for example of the electric climatic compressor, of the radiator fan and/or the like, so that a reduced air-conditioning power can be provided for the accumulator during the charging of the accumulator. Since the charging current during the charging of the accumulator is among other things dependent also on the temperature of the accumulator, it follows that with a reduced cooling output, the maximum permissible charging current and therefore also the charging voltage can be reduced when compared to a state in which the maximum cooling power is available.

[0018] On the other hand, in a position near a highway resting place where a high level of noise is present in any case, a correspondingly high cooling power is provided because a maximum value for the noise emission is also high in such a case. In particular, the maximum cooling power can be made available. This makes it possible for example to select a correspondingly high setting of the maximum value for the rotational speed of the air-conditioning compressor, of the radiator fan and/or the like, or to adjust the maximum value so that a correspondingly high cooling power can be provided for the cooling of the accumulator. As a result, a correspondingly high charging current and thus also a correspondingly high charging voltage can be provided, so that the charging time is then also reduced. […]


This paragraph discloses the reduction of the charging current hand-in-hand with the reduction of the cooling output due to the noise limit. Ghebru, at least in the portions cited by Examiner and Applicant, does not indicate “waiting” before reducing the current. Rather, Ghebru recognizes that any reduction of the cooling power will necessitate also reducing the maximum charging current, and on the other hand any increase in cooling power will also allow for and result in the increasing of the maximum charging current.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghebru et al. US PGPUB 2017/0240058.
Regarding claim 1, Ghebru discloses an electrical vehicle charging system for charging an electrical vehicle with a DC current [fig; abs.; par. 6; the vehicle is battery charged, charging happens using DC current], comprising:
a charger [par. 4, charging station], an air conditioning device [par. 6, air-conditioning] and a control device [par. 16, control unit], whereby 
the charger is configured for delivering the DC current to the electrical vehicle [abs.; par. 6],
the air conditioning device is configured for heating and/or cooling the charging system [pars. 6 & 15-16; the air-conditioning device removes heat from the accumulator, thus cools the charging system], 
the air conditioning device and/or the charger emits a noise [par. 16-18; the fan and/or compressor of the air-conditioning device emits noise], and 
the control device is configured to set a level of DC current provided by the charger to the electric vehicle in response to the noise [pars. 16-18 & 36; the maximum DC charging current is controlled according to the maximum emittable noise of the air-conditioning device, which varies based on the environment and is detected by a noise 
Regarding claim 2, Ghebru discloses whereby the controlling device is configured for limiting delivery of the DC current such that the noise does not exceed a predefined limit [pars. 16-18 & 36; the maximum DC charging current is controlled according to the maximum emittable noise of the air-conditioning device, which varies based on the environment].
Regarding claim 3, Ghebru discloses whereby the air conditioning device and/or the charger comprises a fan emitting the noise and the controlling device is configured for controlling delivery of the DC current based on a number of revolutions of the fan [pars. 17-18 & 36; the air-conditioning device includes a fan, and a permissible rotational speed is established to limit the noise emission of the air-conditioning device; based on the reduced air-conditioning power, the maximum charging current is limited].
Regarding claim 4, Ghebru discloses whereby the control device is configured for controlling delivery of the DC current according to a predefined time [pars. 26-27; the charging time period (controlled by the charging station) can be controlled to be a particular “charging time period” or “time of day” (predefined times)] or according to a predefined time until the electrical vehicle has to be charged by a predefined level.
NB: Examiner is interpreting “or according to a predefined time until the electrical vehicle has to be charged by a predefined level” as an alternative limitation.
Regarding claim 5, Ghebru discloses whereby the control device is configured for limiting delivery of the DC current such that the noise does not exceed a first predefined limit during a first time span and not exceed a second predefined limit during 
Regarding claim 7, Ghebru discloses whereby controlling delivery of the DC current comprises reducing the DC current until the noise does not exceed the predefined limit [pars. 17-18 & 36; the maximum DC charging current is controlled according to the maximum emittable noise of the air-conditioning device, which varies based on the environment]. 
Regarding claim 11, Ghebru discloses a method for controlling a noise emission of a charger for an electrical vehicle [fig; abs.; par. 6; the vehicle is battery charged, charging happens using DC current, noise emission is controlled], comprising the steps of 
delivering, by the charger, a DC current to charge the electrical vehicle [abs. par. 6], and 
air conditioning the charger [pars. 6 & 15-16; the air-conditioning device removes heat from the accumulator, thus cools the charging system], whereby 
air conditioning and/or delivering the DC current emits the noise [par. 16-18; the fan and/or compressor of the air-conditioning device emits noise], and 
controlling a magnitude of the DC current provided by the charger to the electric vehicle based on a detected level of the noise [pars. 16-18 & 36; the maximum DC 
Regarding claim 12, Ghebru discloses controlling delivery of the DC current such that the noise does not exceed a predefined limit [pars. 16-18 & 36; the maximum DC charging current is controlled according to the maximum emittable noise of the air-conditioning device, which varies based on the environment].
Regarding claim 13, Ghebru discloses whereby air conditioning the charger comprises ventilating the charger and/or comprising an air conditioning device providing the air conditioning and comprising the step of controlling delivery of the DC current based on a number of revolutions of a fan of the air conditioning device [pars. 17-18 & 36; the air-conditioning device includes a fan and comprises an air-conditioning device, and a permissible rotational speed is established to limit the noise emission of the air-conditioning device; based on the reduced air-conditioning power, the maximum charging current is limited].
NB: Examiner is interpreting “ventilating the charger” as an alternative limitation.
Regarding claim 14, Ghebru discloses controlling delivery of the DC current according to a predefined time [pars. 26-27; the charging time period (controlled by the charging station) can be controlled to be a particular “charging time period” or “time of day” (predefined times)] or according to a predefined time until the electrical vehicle has to be charged by a predefined level.
Regarding claim 15, Ghebru discloses whereby controlling delivery of the DC current comprises limiting delivery of the DC current such that the noise does not exceed a first predefined limit during a first time span and not exceed a second predefined limit during a second time span [pars. 6-7, 10-11, 17 & 22, noise limits on the air-conditioning device (and thus on the DC charging current, see pars. 17-18 & 36) are set according to the location of the vehicle (i.e. residential area, downtown), thus for a single vehicle, in a first location and at a first time (i.e. a first point in the time-space continuum) noise is limited to a first value and at a second location and thus at a second time (i.e. a second point in the time-space continuum) noise is limited to a second value].
Regarding claim 16, Ghebru discloses whereby controlling delivery of the DC current comprises limiting the noise to 40 dB and/or reducing the DC current until the noise does not exceed the predefined limit [pars. 17-18 & 36; the maximum DC charging current is controlled according to the maximum emittable noise of the air-conditioning device, which varies based on the environment].
NB: Examiner is interpreting “limiting the noise to 40 dB” as an alternative limitation.
Regarding claim 17, Ghebru discloses whereby the air conditioning device and/or the charger comprises a fan emitting the noise and the controlling device is configured for controlling delivery of the DC current based on a number of revolutions of the fan [pars. 17-18 & 36; the air-conditioning device includes a fan, and a permissible rotational speed is established to limit the noise emission of the air-conditioning device; based on the reduced air-conditioning power, the maximum charging current is limited].
Regarding claim 18, Ghebru discloses whereby the control device is configured for controlling delivery of the DC current according to a predefined time [pars. 26-27; the charging time period (controlled by the charging station) can be controlled to be a particular “charging time period” or “time of day” (predefined times)] or according to a predefined time until the electrical vehicle has to be charged by a predefined level.
NB: Examiner is interpreting “or according to a predefined time until the electrical vehicle has to be charged by a predefined level” as an alternative limitation.
	Regarding claim 19, Ghebru discloses whereby the control device is configured for limiting delivery of the DC current such that the noise does not exceed a first predefined limit during a first time span and not exceed a second predefined limit during a second time span [pars. 6-7, 10-11, 17 & 22, noise limits on the air-conditioning device (and thus on the DC charging current, see pars. 17-18 & 36) are set according to the location of the vehicle (i.e. residential area, downtown), thus for a single vehicle, in a first location and at a first time (i.e. a first point in the time-space continuum) noise is limited to a first value and at a second location and thus at a second time (i.e. a second point in the time-space continuum) noise is limited to a second value].
	Regarding claim 20, Ghebru discloses whereby air conditioning the charger comprises ventilating the charger and/or comprising an air conditioning device providing the air conditioning and further comprising the step of controlling delivery of the DC current based on a number of revolutions of a fan of the air conditioning device [pars. 17-18 & 36; the air-conditioning device includes a fan, and a permissible rotational speed is established to limit the noise emission of the air-conditioning device; based on the reduced air-conditioning power, the maximum charging current is limited].
NB: Examiner is interpreting “ventilating the charger” as an alternative limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ghebru et al. US PGPUB 2017/0240058 in view of Ligtenberg et al. US PGPUB 2007/0027580.  
Regarding claim 6, Ghebru does not explicitly disclose whereby the control device is configured for limiting the noise to 40 dB.
However, Ligtenberg discloses a cooling system for a device, which limits fan speed such that the control device is configured for limiting the noise to 40 dB [par. 28].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Ghebru to further include the control device is configured for limiting the noise to 40 dB for the purpose of avoiding detracting from a user experience and not exceeding the noise level of a typical home at night, as taught by Ligtenberg (par. 28).

Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ghebru et al. US PGPUB 2017/0240058 in view of in view of Bouman US PGPUB 2013/0069592.
Regarding claim 8, though Ghebru discloses a charging station somehow connected to a motor vehicle [par. 3], Ghebru does not explicitly disclose a DC charging cable having a first end and a second end whereby the first end is connected to the charger for receiving the DC voltage and the second end is configured for connecting the electrical vehicle.
However, Bouman discloses an electric vehicle charging system comprising a DC charging cable having a first end and a second end [pars. 48, 66; fig. 2, cables 2’, 3’, 4’] whereby the first end is connected to the charger for receiving the DC voltage and the second end is configured for connecting the electrical vehicle [fig. 2]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Ghebru to further include a DC charging cable having a first end and a second end whereby the first end is connected to the charger for receiving the DC voltage and the second end is configured for connecting the electrical vehicle for the purpose of transferring excess electrons from the charging station to the battery so that it can accumulate charge for later use.
Regarding claim 9, though Ghebru discloses a charging station somehow connected to a motor vehicle [par. 3], Ghebru does not explicitly disclose whereby the charger comprises a power transformer having a first side and a second side and a power converter having an AC side and a DC side, the primary side of the power transformer is configured for connecting to an AC grid, the secondary side of the power 
However, Bouman discloses an electric vehicle charging system whereby the charger comprises a power transformer having a first side and a second side and a power converter having an AC side and a DC side [par. 35, grid connected transformer, transformers have first and second sides; AC/DC power converter, fig. 1A], the primary side of the power transformer is configured for connecting to an AC grid [par. 35], the secondary side of the power transformer is connected to the AC side of the power converter [par. 35; figs. 1A-1B; the grid connected transformer would necessarily be connected to the AC/DC converter for the AC power from the grid to reach the charging system or DC Bus] and the DC side of the power converter is configured for providing electrical energy to charge the electrical vehicle [figs. 1a-1b].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Ghebru to further include whereby the charger comprises a power transformer having a first side and a second side and a power converter having an AC side and a DC side, the primary side of the power transformer is configured for connecting to an AC grid, the secondary side of the power transformer is connected to the AC side of the power converter and the DC side of the power converter is configured for providing electrical energy to charge the electrical vehicle for the purpose of stepping down (or up) the voltage provided from the AC grid to the necessary level for the charging system and then converting it to direct current, which is necessary for charging a battery.
Regarding claim 10, though Ghebru discloses an electrical vehicle charging system, Ghebru does not explicitly disclose whereby the charger comprises a switchable connection matrix device comprising a number of outlet ports each configured for electrically connecting the electrical vehicle and the switchable connection matrix device is configured for connecting one or a plurality of power converters to the outlet port.
However, Bouman discloses an electric vehicle charging system whereby the charger comprises whereby the charger comprises a switchable connection matrix device comprising a number of outlet ports each configured for electrically connecting the electrical vehicle and the switchable connection matrix device is configured for connecting one or a plurality of power converters to the outlet port [figs. 8-9; pars. 23-24, 26-28, 39 & 41; the switchable matrix connects converters to charging posts].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Ghebru to further include whereby the charger comprises a switchable connection matrix device comprising a number of outlet ports each configured for electrically connecting the electrical vehicle and the switchable connection matrix device is configured for connecting one or a plurality of power converters to the outlet port for the purpose of allowing a charging station to be flexibly expanded or modified to meet the varying demand for electricity from a varying number of vehicles, as taught by Bouman (pars. 26-28).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859